Citation Nr: 0014314	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a seizure 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1961 to June 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  


FINDINGS OF FACT


1.  An unappealed March 1996 RO decision denied service 
connection for a seizure disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's March 1996 denial bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim for service connection for a seizure 
disorder.

3.  The veteran's claim of entitlement to service connection 
for a seizure disorder is plausible.  


CONCLUSIONS OF LAW

1.  The RO's March 1996 rating decision, which denied 
entitlement to service connection for a seizure disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

2.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for a seizure 
disorder.  38 U.S.C.A. § 5108  (West 1991); 38 C.F.R. 
§§ 3.156, 20.1105 (1999).

3.  The veteran's claim of entitlement to service connection 
for a seizure disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
seizure disorder.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal despite the 
RO's November 1998 action.  See Barnett v. Brown, 83 F.3d 
138, 1383-84 (Fed. Cir. 1996).

The RO initially denied a claim for service connection for a 
head injury in March 1974 on the basis that there was no 
evidence of record, showing that the condition was incurred 
in or aggravated by the veteran's military service.  By an 
August 1974 rating decision, in the absence of any evidence 
of record of incurrence or treatment in service or within the 
regulatory period, the RO again denied service connection for 
a head injury with epilepsy.  Subsequently, the veteran 
sought to reopen his claim for service connection for a 
seizure disorder.  Finding that the veteran had failed to 
submit new and material evidence sufficient to reopen the 
claim for service connection, the RO denied the veteran's 
claim in March 1996.  The veteran was notified of the March 
1996 rating decision and of his appellate rights, but did not 
appeal.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within the 
prescribed period, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108. The Board is obligated to review all evidence 
submitted since the claim was disallowed by a final decision 
and if the Board's decision is favorable to the veteran, his 
claim must be reopened and decided on the merits after first 
determining that the claim is well grounded and the duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The veteran has requested that his claim for service 
connection for a seizure disorder be reopened.  In a November 
1998 rating decision, the subject of this appeal, the RO 
continued the denial of service connection for a seizure 
disorder finding that new and material evidence had not been 
submitted.  The test relied on by the RO in determining 
whether new and material evidence had been submitted with 
regard to the seizure disorder claim was invalidated by a 
Federal Circuit decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board recognizes that Hodge resulted in a change in the 
test for determining whether newly submitted evidence is 
"material."  See Hodge, supra; 38 C.F.R. § 3.156(a).  
Importantly, however, the Board finds no prejudice to the 
veteran in this case by proceeding with an adjudication of 
the question of reopening.  This is so because the RO 
specifically notified the veteran of the provisions of 
38 C.F.R. § 3.156 (a) in the March 1999 Statement of the 
Case.  The veteran, therefore, has been put on notice of the 
relevant regulatory standard and has been given the 
opportunity to present evidence and argument with this 
standard in mind and as discussed below, the Board has found 
that new and material evidence has been submitted.

After the Federal Circuit's decision in Hodge, the Court 
announced a 3-step analysis that must be performed when a 
veteran seeks to reopen a final decision based on the 
submission of new evidence.  See Elkins v. West, 12 Vet. App. 
209 (1999).  The three prongs the Elkins test are as follows:  
(1) The Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (1999) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately upon reopening the 
claim the Board must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and (3) if the claim is well grounded, 
the Board may then proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
not new, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

New and material evidence is evidence that was not previously 
of record, and which bears directly and substantially upon 
the specific matter under consideration.  Such evidence must 
not be cumulative or redundant, and it must, either alone or 
in conjunction with evidence previously of record, be so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board 
has reviewed all the evidence of record, and for the reasons 
and bases set forth below, concludes that new and material 
evidence has been received to reopen the veteran's claim for 
service connection for a seizure disorder.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

At the time of the RO's March 1996 rating decision, the 
evidence of record included the veteran's service medical 
records, two private hospital reports for treatment in 
January 1968 and August 1973, a reply from William C. Link, 
M.D. to a September 1974 request for treatment records, VA 
medical records from July 1973 to May 1974, reports of April 
1976 and June 1995 VA examinations, a March 1995 letter from 
Frank N. Hrisomalos, M.D., a November 1995 statement from the 
veteran accompanied by bootcamp and cruise book photos of the 
veteran, and a November 1995 statement from a photo studio.  

The veteran claimed to have received emergency treatment in a 
hospital in Naples, Italy, after being struck on the head 
with a piece of pipe.  But there is no record of such 
treatment in the veteran's service medical records.  The 
service medical records, however, show that the veteran was 
involved in a fight in March 1963 and suffered a bilateral, 
compound fracture of the mandible, which was held to be in 
the line of duty.  There were no records of incurrence, 
diagnosis or treatment of epilepsy in service, or within the 
presumptive period.  A 1968 private hospital report shows 
that the veteran was admitted and treated for a seizure 
disorder, at that time the veteran gave a history of several 
head traumas both in and out of service and periods of 
unconsciousness six or seven times in the past.  Another 
private hospital report discloses head trauma in October 
1970.  The reply from Dr. Link noted no treatment of the 
veteran in the past five years.   

The April 1974 VA examination shows that the veteran reported 
sustaining a head injury in 1962, which rendered him 
unconscious for a day.  After discharge from the hospital the 
veteran stated that he had had intermittent dizziness and 
mild blackouts and was told it was psychological and 
discharged each time.  He reported that he fell once because 
of a blackout, injuring his right wrist.  The veteran also 
claimed that he injured his left knee because of a mild 
blackout in 1963.  After his discharge from the service, he 
stated that he developed real tonic and clonic movement, 
grand mal type seizures manifested by tongue biting, 
urination and frothing at the mouth occurring on average 
twice monthly and while taking anticonvulsive medications.  
The veteran was diagnosed with post-traumatic seizures, grand 
mal type.  At the June 1995 VA examination, the veteran 
reported that he experienced his first generalized seizure in 
1975 and was suffering several minor seizures daily and one 
to two grand mal seizures weekly.  The examiner diagnosed a 
seizure disorder.

The evidence associated with the claims file after the RO's 
March 1996 rating decision includes statements from Dr. Link 
and two shipmates, and a letter to the veteran requesting 
that he obtain and submit treatment records from Dr. Link for 
a seizure disorder or complete and return a release of 
information for medical records for a seizure disorder.  No 
reply from this last request has been received from the 
veteran.

With the exception of some history reiterated by the veteran, 
the evidence presented subsequent to the RO's March 1996 
denial is neither cumulative nor redundant of evidence 
submitted previously to agency decision-makers.  Therefore, 
the Board finds that most of the evidence submitted since 
March 1996 with regard to the veteran's seizure disorder is 
new.

The Board also finds that the evidence is material because it 
bears directly and substantially upon the specific matter 
under consideration, and by itself and in connection with 
evidence assembled previously is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board bases this finding on the fact that the new evidence, 
in particular, the statements of his shipmates, who indicate 
incurrence of a head injury in service, and the statements of 
Dr. Link, who stated that he began treating the veteran for 
seizures in October 1964 within the presumptive period for 
purposes of service connection, contradicts the basis of the 
March 1996 denial, finding that there is now evidence of a 
head injury while in service and incurrence of the seizure 
disorder within the presumptive period, to establish a nexus 
to service.

Having determined that new and material evidence has been 
submitted; the veteran's claim of entitlement to service 
connection for a seizure disorder is reopened.  As the Board 
has reopened the veteran's claim under the standard set forth 
under Hodge there is no prejudice to the veteran.  The Board 
must now determine whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
218-19; Winters, 12 Vet. App. at 206-07.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  In addition, certain chronic diseases, such 
as a seizure disorder, may be presumed to have been incurred 
in service, if they become manifest to a compensable degree 
within one year after separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  See Savage v. 
Gober, 10 Vet. App. 488, 495-497 (1997).

To establish a well-grounded claim for service connection, 
the veteran must submit: (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

In this case, there is no dispute that the veteran has been 
diagnosed with a current seizure disorder.  The statements 
from the veteran and his shipmates indicate that the veteran 
was hit about the head and that one eye was swollen shut and 
appear to confirm the veteran's cruise book photo showing 
disfigurement of the left eye, the veteran's statement as to 
the anatomy involved, and the time the reported head injury 
occurred.  Post-service statements by a private physician, 
Dr. Link, indicate that the doctor reported that he had 
treated the veteran in October 1964, within the one-year 
presumptive period.  Private hospital records from the 1960s 
and 1970s and VA examination reports from the 1970s and 1990s 
show a history for and treatment of a seizure disorder.  In 
view of evidence of showing a head injury in service and 
apparent treatment for a seizure disorder within the 
presumptive period, his claim in this regard is plausible and 
is thus well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra. 


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a seizure disorder has been submitted 
and the claim is reopened.

Evidence of a well-grounded claim having been submitted, the 
appeal is allowed subject to further action as discussed 
below.


REMAND

Once a well-grounded claim has been submitted, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  In this regard, the Board observes that the 
veteran has not been afforded a medical examination of his 
seizure disorder in connection with his current claim.  This 
duty to assist includes affording the veteran a medical 
examination to ascertain the date of onset of his seizure 
disorder.  As such, the Board finds that a VA neurological 
examination is necessary prior to further appellate review of 
the veteran's claims for service connection for a seizure 
disorder.  

The record also appears to reflect that there are additional 
pertinent medical records that have not been obtained.  In 
this regard, in an application for VA benefits received in 
July 1973 the veteran reported that he had been treated for 
headaches and dizzy spells by a Dr. Creek at Bloomington 
Hospital in Bloomington, Indiana in 1964 and 1965.  He also 
reported treatment for epilepsy in 1967 at Harbor General 
Hospital in Torrance, California.  While the records from 
Harbor General Hospital are associated with the claims file, 
records of treatment from a Dr. Creek at Bloomington Hospital 
do not appear to be of record.  In addition, on a VA 
examination report signed by the veteran in April 1976 he 
reported treatment for epilepsy from 1962 to the present from 
Dr. Nehring Elcerritos, 1401 Chestnut, Long Beach, 
California.  Again these records do not appear to be 
associated with the claims file.  The Board is of the opinion 
that an attempt should be made to obtain these records prior 
to a final decision.  

The Board does acknowledge that the RO attempted to obtain 
treatment records from Dr. Link and that the veteran failed 
to cooperate by returning a signed authorization for release 
of medical records.  Nevertheless, having reopened the claim 
and determined that it is well grounded, the Board is of the 
opinion that the veteran should be given another opportunity 
to cooperate in obtaining private medical records that are 
germane to his claim.  However, the veteran is advised that 
the duty to assist is not a one-way street.  "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to specify the names and 
addresses of all health care providers 
who treated him within one year of his 
discharge from service for symptoms 
related to a seizure disorder, in 
addition to Drs. Link, Creek and 
Elcerritos.  After securing the necessary 
releases, the RO should obtain and 
associate with the claims file records of 
this treatment.  This should specifically 
include any records of the veteran's 
treatment by Drs. Link, Creek and 
Elcerritos, and treatment at the 
Bloomington Hospital.  

2.  Following the completion of the above 
requested development, the RO should 
afford the veteran a VA examination to 
determine the nature, etiology and date 
of onset of the veteran's seizure 
disorder.  The examiner should conduct 
any and all indicated evaluations, 
studies and tests deemed necessary, and 
report all complaints and clinical 
findings in detail.  After reviewing all 
pertinent medical records, the examiner 
is requested to offer an opinion with 
respect to when the veteran's seizure 
disorder was first manifested.  More 
specifically, the examiner is requested 
to offer an opinion as to whether the 
veteran's seizure disorder was clinically 
manifested within one year of his 
separation from service.  The examiner 
should express the rationale on which he 
bases the opinions.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 


